EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Linzer, Reg. No. 56,972 on June 29, 2022 and July 8, 2022.

The claims have been amended as follows: 

1-15.	(Cancelled)

16. 	(Currently Amended) A method for identifying patient-specific care plans through a patient-specific problem list in an electronic medical record or an electronic health record, comprising: 
mapping, using a computer, entries in a problem list with a respective description in an interface terminology, wherein the interface terminology comprises a plurality of domains, a plurality of concepts, and a plurality of descriptions, wherein each concept is unique within a given domain, and wherein each description maps to a respective concept in the interface terminology and is an alternative way to express the respective concept; 
analyzing, by a computer, interface terminology concepts mapped to each mapped entry to determine related problem list entries; 
grouping related entries into one or more problem list categories; 
	for each problem in a problem list category, identifying one or more care plans triggered by the problem; 
for each problem list category, aggregating the one or more care plans triggered by each problem in that category into one or more types of care plans; 
accessing a user profile stored on a computer; and 
displaying each type of care plan in separate regions of the graphical user interface, each region including a unique header wherein the regions are dynamically arranged in the user interface in accordance with the user profile.

17.	(Original) The method of claim 16, wherein the patient-specific problem list triggering the one or more care plans includes both previous and current medical conditions.

18. 	(Original) The method of claim 17, wherein the one or more care plans triggered by the previous and current medial conditions include previous and current care plans.

19. 	(Original) The method of claim 16, wherein the types of care plans include one or more of medications, laboratory tests, or procedures.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 have been cancelled by examiner’s amendment and claim 16 has been amended by examiner’s amendment. Claims 16-19 of the application are supported by parent application 14/530,727 filed November 1, 2014 which claims priority to a provisional application filed February 21, 2014.

Allowable Subject Matter
Claims 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 16-19 incorporate the allowable subject matter from the previously allowed claims of application 14/530,727 and are therefore allowed for the same reasons. See application 14/530,727 and 15/458,711 for a description of the closest prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686